DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 11, and 19 are independent.
This office action is non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 - 20 of this application is patentably indistinct from claim 1 - 21 of Application No. 16/707,849. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 21 of U.S. Patent No. 11,379,029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same invention:  both are directed toward monitoring and managing usage of resources on a computing platform, in particularly, rebalancing resources between the system-on-a-chip and the rest-of-platform based on a generated system usage scenario. 
The claims have been provided in the table below [emphasis added by the examiner]:

Instant Application No. ‘470
Copending Patent No.  ‘029
1. An apparatus comprising: memory circuitry; instructions; and a system-on-a-chip (SOC) including a processor; and a rest-of-the-platform (ROP) in communication with the SOC, the SOC to execute the instructions to: generate, based on operating system monitoring information, a system usage scenario representative of usage of the SOC and the ROP; and rebalancing resources between the SOC and the ROP based on the system usage scenario.
1. An apparatus comprising: memory including instructions; and a processor to execute the instructions to: generate a system usage scenario representative of usage of the processor and a subsystem in communication with the processor, the usage based on operating system monitoring information and the system usage scenario associated with a system usage scenario index; and reallocate resources of at least one of the processor or the subsystem based on the system usage scenario.
2. The apparatus of claim 1, wherein the SOC includes a power and thermal manager.
2. The apparatus of claim 1, wherein the processor is to implement power and thermal management.
3. The apparatus of claim 1, wherein the processor is to rebalance resources by reallocating the resources via at least one of an instruction or a suggestion to at least one of the SOC or the ROP.
4. The apparatus of claim 3, wherein at least one resource is rebalanced between the SOC and the ROP. 
5. The apparatus of claim 1, wherein the processor is to reallocate resources via at least one of an instruction or a suggestion to at least one of the processor or the subsystem.
4. The apparatus of claim 1, wherein the system usage scenario is represented by a system usage scenario index. 
5. The apparatus of claim 4, wherein the system usage scenario index is a composite index formed from a sub-index associated with each of the SOC and the ROP.
6. The apparatus of claim 1, wherein the system usage scenario index is a composite index formed from a sub-index associated with each of the processor and the subsystem.
6. The apparatus of claim 1, wherein the usage is to be determined based on at least one of application information or telemetry data.
7. The apparatus of claim 1, wherein the usage is to be determined based on at least one of application information or telemetry data.
7. The apparatus of claim 6, wherein the application information is based on one or more application profiles formed from execution of foreground applications and background processes.
8. The apparatus of claim 7, wherein the application information is based on one or more application profiles formed from execution of foreground applications and background processes.
8. The apparatus of claim 6, wherein the telemetry data includes resource usage data monitored by the operating system.
9. The apparatus of claim 7, wherein the telemetry data includes resource usage data monitored by the operating system.
9. The apparatus of claim 1, further including a processor usage monitor to monitor usage of the SOC and a power monitor to monitor power consumption by at least one of the SOC or the ROP.
10. The apparatus of claim 1, further including a processor usage monitor to monitor usage of the processor and a power monitor to monitor power consumption by at least one of the processor or the subsystem.
10. The apparatus of claim 1, wherein the SOC is to: compare the system usage scenario to a criterion; and trigger the rebalancing based on the comparing the system usage scenario to the criterion.
11. The apparatus of claim 1, wherein the processor is to: compare the system usage scenario to a criterion; and trigger the reallocating based on the comparison of the system usage scenario to the criterion.
11. At least one tangible computer readable storage medium comprising instructions that, when executed, cause a system-on-a-chip (SOC) including a processor to at least: generate, based on operating system monitoring information, a system usage scenario representative of usage of the SOC and a rest-of-the-platform (ROP) in communication with the SOC; and rebalancing resources between the SOC and the ROP based on the system usage scenario.
12. A tangible computer readable storage medium comprising instructions that, when executed, cause a processor to at least: generate a system usage scenario representative of usage of the processor and a subsystem in communication with the processor, the usage based on operating system monitoring information and the system usage scenario associated with a system usage scenario index; and reallocate resources of at least one of the processor or the subsystem based on the system usage scenario.
12. The at least one tangible computer readable storage medium of claim 11, wherein the instructions, when executed, cause the SOC to rebalance resources by reallocating the resources via at least one of an instruction or a suggestion to at least one of the SOC or the ROP.
13. The computer readable storage medium of claim 12, wherein the processor is included in a system-on-a-chip (SOC) and the subsystem is included in a rest-of-the-platform (ROP), the SOC and the ROP forming a platform, and wherein the instructions, when executed, cause the processor to rebalance at least one resource between the SOC and the ROP. 
14. The computer readable storage medium of claim 12, wherein the instructions, when executed, cause the processor to reallocate resources via at least one of an instruction or a suggestion to at least one of the processor or the subsystem.
13. The at least one tangible computer readable storage medium of claim 11, wherein the instructions, when executed, cause the SOC to generate a system usage scenario index representing the system usage scenario.
6. The apparatus of claim 1, wherein the system usage scenario is represented by a system usage scenario index.
14. The at least one tangible computer readable storage medium of claim 13, wherein the instructions, when executed, cause the SOC to generate the system usage scenario index as a composite index formed from a sub-index associated with each of the SOC and the ROP. 
15. The at least one tangible computer readable storage medium of claim 11, wherein the instructions, when executed, cause the SOC to determine the usage based on at least one of application information or telemetry data.
15. The computer readable storage medium of claim 12, wherein the system usage scenario index is a composite index formed from a sub-index associated with each of the processor and the subsystem, and wherein the instructions, when executed, cause the processor to determine the usage based on at least one of application information or telemetry data.
16. The at least one tangible computer readable storage medium of claim 15, wherein the instructions, when executed, cause the SOC to determine the application information based on one or more application profiles formed from execution of foreground applications and background processes.
9. The apparatus of claim 8, wherein the application information is based on one or more application profiles formed from execution of foreground applications and background processes.
17. The at least one tangible computer readable storage medium of claim 15, wherein the instructions, when executed, cause the SOC to determine the usage based on the telemetry data including resource usage data monitored by the operating system.
10. The apparatus of claim 8, wherein the telemetry data includes resource usage data monitored by the operating system.
18. The at least one tangible computer readable storage medium of claim 11, wherein the instructions, when executed, cause the SOC to: compare the system usage scenario to a criterion; and trigger the rebalancing based on the comparing the system usage scenario to the criterion.
19. The method of claim 18, further including: comparing the system usage scenario to a criterion; and triggering the reallocating based on the comparison of the system usage scenario to the criterion.
19. A method comprising: generating, based on operating system monitoring information and by executing an instruction using a system-on-a-chip (SOC), a system usage scenario representative of usage of the SOC and a rest-of-the-platform (ROP) in communication with the SOC; and rebalancing, by executed an instruction using the SOC, resources between the SOC and the ROP based on the system usage scenario.
20. A platform apparatus comprising: a rest-of-the-platform (ROP) including a subsystem; and a system-on-a-chip (SOC) including: memory including instructions; and a processor to execute the instructions to: generate a system usage scenario representative of usage of the processor and the subsystem in communication with the processor, the usage based on operating system monitoring information; and reallocate resources of at least one of the processor or the subsystem based on the system usage scenario.
20. The method of claim 19, further including generating a system usage scenario index representing the system usage scenario.
16. The computer readable storage medium of claim 13, wherein the system usage scenario is represented by a system usage scenario index.


Appropriate action is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eslinger; James Lyall et al. (US Patent Application Publication No. 20170024191) “APPLICATION PROFILE DRIVEN SCHEDULING AND CONFIGURATION IN A SYSTEM ON A CHIP”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187